COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  REGGIE JACKSON ,                                §
                                                                   No.08-19-00260-CV
                               Appellant,         §
                                                                     Appeal from the
  v.                                              §
                                                           County Court at Law Number Two
  KYANNE KATRINA CAVE,                            §
                                                                 of Travis County, Texas
                               Appellee.          §
                                                                (TC#C-1-CV-19-004699)

                                            OPINION

       Appellant, Reggie Jackson, appearing pro se, appeals from the denial of a bill of review in

which he attempted to attack a fifty-year protective order issued against him pursuant to Chapter

85 of the Texas Family Code. In addition to the bill of review, Jackson filed a motion to vacate the

protective order, which the court below did not rule upon. We dismiss this appeal for lack of

jurisdiction because the trial court had no jurisdiction to rule on either the bill of review or the

motion.

       “A bill of review is brought as a direct attack on a judgment that is no longer appealable or

subject to a motion for new trial.” [Internal quotation marks omitted]. Valdez v. Hollenbeck, 465

S.W.3d 217, 226 (Tex. 2015). “Because it is a direct attack, a bill of review must be filed in the

court that rendered the original judgment, and only that court may exercise jurisdiction over the

bill.” Id. Here, the original protective order was issued by the County Court at Law Number Four
in Kyanne Jackson v. Reggie Jackson, No. C-1-CV-18-005087 (Travis Co.). But Jackson filed his

bill of review in County Court at Law Number Two under a separate cause number. Because

Jackson did not file the bill of review in the court that issued the protective order, the court below

lacked jurisdiction to enter judgment, and instead of denying it on the merits, the trial court should

have dismissed it for lack of jurisdiction.

       In addition, a motion to vacate a protective order issued pursuant to Chapter 85 of the Texas

Family Code and filed more than thirty days after it was rendered, must be filed in the court that

issued it. Unlike general civil judgments, which become final within thirty days following their

entry (absent an appeal) after which a trial court loses jurisdiction, Chapter 85 extends a trial

court’s jurisdiction over protective orders issued under that chapter for the limited purpose of

reviewing a request to determine whether there is a continuing need for the order. Section 85.025

provides in relevant part:

               (b) A person who is the subject of a protective order may file a motion not
               earlier than the first anniversary of the date on which the order was
               rendered requesting that the court review the protective order and determine
               whether there is a continuing need for the order.

               (b-1) Following the filing of a motion under Subsection (b), a person who
               is the subject of a protective order . . . that is effective for a period that
               exceeds two years may file not more than one subsequent motion requesting
               that the court review the protective order and determine whether there is a
               continuing need for the order. The subsequent motion may not be filed
               earlier than the first anniversary of the date on which the court rendered an
               order on the previous motion by the person. [Emphasis added].

TEX.FAM.CODE ANN. § 85.025(b), (b-1). Thus, in order to invoke the trial court’s extended

jurisdiction for the purpose of determining whether there is a continuing need for the protective

order, a movant must demonstrate as a threshold matter: (1) the protective order was rendered at

least one year before the motion was filed; and (2) if the duration of the protective order exceeds

                                                  2
two years, no more than one previous motion to vacate has been filed. TEX.FAM.CODE ANN.

§ 85.025(b), (b-1).

        Here, the fifty-year protective order was rendered against Jackson on August 3, 2018 in

Kyanne Jackson v. Reggie Jackson, No. C-1-CV-18-005087 (Travis Co). We have reviewed the

summary of events publicly available in cause number C-1-CV-18-005087 via the Travis County

Clerk’s website. 1 Our review indicates that on June 18, 2019, the same motion to vacate the

protective order filed in this case was also filed in that case. We also note that a hearing on the

motion was either scheduled/held by the trial court on July 12, 2019 and July 26, 2019, but no

order disposing of the motion was entered or filed. We conclude that because the motion was filed

approximately two months before the first anniversary of the date on which the order was rendered,

the trial court’s extended jurisdiction could not be invoked, so no order was entered. However,

because Jackson’s motion to vacate the protective order appears to be pending in that case and

more than one year has expired since the original protective order was rendered, and it appears he

has not filed more than one subsequent motion, Jackson is free to return to that court to seek relief.

        For these reasons, we dismiss this appeal for lack of jurisdiction.



January 8, 2021
                                                   YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
  See In re Johnson, 599 S.W.3d 311, 312 (Tex.App.—Dallas 2020, orig. proceeding)(taking notice of docket sheet
of trial court below); Praise Deliverance Church v. Jelinis, LLC, 536 S.W.3d 849, 853 (Tex.App.—Houston [1st
Dist.] 2017, pet. denied)(taking judicial notice of docket sheet in related action).
                                                       3